Citation Nr: 0632588	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased initial evaluation for a lumbar 
spine disability rated 60 percent from November 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from February 1985 to 
February 1988 and from July 1992 to August 1999.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

In a March 2005 decision, the Board denied entitlement to an 
initial evaluation in excess of 10 percent from August 22, 
1999, and entitlement to an initial evaluation in excess of 
40 percent from July 22, 2001 for the veteran's lumbar spine 
disability.  He did not appeal this determination.  The Board 
remanded the issue of entitlement to an initial evaluation in 
excess of 20 percent from November 1, 2003.  In October 2005, 
the RO issued a rating decision that increased the initial 
evaluation for the lumbar spine disability to 60 percent from 
November 1, 2003 and granted entitlement to a total 
disability rating based on individual unemployability (TDIU), 
effective November 1, 2003.  The veteran received a 100 
percent evaluation from August 5, 2003 through October 31, 
2003 under the provisions of 38 C.F.R. § 4.29.  The veteran 
did not withdraw the appeal and the remaining issue was 
returned to the Board for appellate consideration.


FINDING OF FACT

On a facts found basis, from November 1, 2003, the veteran's 
lumbar spine disability is manifested by intervertebral disc 
syndrome (IVDS) symptoms of forward flexion limited to no 
less than 55 degrees, with combined range of motion greater 
than 120 degrees and evidence of increased limitation of 
motion with repetitive use, there are radicular symptoms of 
the left lower extremity but no objective evidence of marked 
muscular atrophy.




CONCLUSION OF LAW

The criteria for an initial evaluation for a lumbar spine 
disability in excess of 60 percent from November 1, 2003 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002), 
Diagnostic Code 5243 (effective September 26, 2003) and 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran's current claim for an 
increased initial evaluation.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  VA issued regulations to 
implement the VCAA in August 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The June 2004 RO letter informed him of the provisions of the 
VCAA and he was advised to identify any evidence in support 
of his initial rating claim that had not been obtained.  It 
emphasized relevant evidence and invited the veteran to 
provide any evidence or information he had pertaining to the 
claims.  This letter was issued after the initial 
adjudication of the claim in August 2001.  The RO issued a 
letter in April 2005 that supplemented the previous VCAA 
specific information on the evidence needed to substantiate 
the claim.  The correspondence mentioned above advised him of 
the evidence he needed to submit.  The VCAA-directed letters 
informed him that VA would obtain pertinent federal records.  
He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  As such, the 
Board finds that the correspondence VA issued satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a 
comprehensive VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication of the claim and as a 
result the timing of the notice does not comply with the 
express requirements of the law as interpreted in Pelegrini.  
As explained below, the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case. 

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA specific 
letter in April 2005 had a reference on page 2 to this 
element and the earlier VCAA specific notice invited the 
submission of any medical or lay evidence that the Board 
finds fairly represented the content of the "fourth 
element".  Thereafter, the RO considered the claim again in 
October 2005.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The record shows the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claim and the 
supplemental VCAA letter issued pursuant to the Board remand 
cured any timing defect.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Furthermore, as the Board is 
denying the issue on appeal, any deficiency in the VCAA 
notice regarding the effective date and other initial rating 
determinants in such compensation claims is harmless.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim produced relevant VA 
clinical records and private treatment reports.  The RO also 
obtained VA medical examinations that addressed the appeal 
issue.  The Board finds the development is adequate when read 
in its entirety, and it satisfied the obligations established 
in the VCAA.  The duty to assist having been satisfied, the 
Board will turn to a discussion of the issue on the merits.




Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The 
holding in Fenderson v. West, 12 Vet. App. 119 (1999), 
instructs that a claim such as the veteran's is properly 
framed as an appeal from the original rating rather than a 
claim for increase, but that in either case the veteran is 
presumed to be seeking the maximum benefit allowed by law or 
regulations.  Further, "staged ratings" which are separate 
percentage evaluations for separate periods may be assigned 
on a facts found basis.  38 C.F.R. §§ 3.400, 4.2.  However, 
as will be explained, there is no basis for a staged rating 
for the portion of the appeal period under consideration.

The rating criteria changes for IVDS in September 2002, and 
for the spine in September 2003, are relevant to the rating 
scheme for IVDS which the RO selected for the rating period 
from November 1, 2003.  Where, as here, the amended 
regulations expressly provide for an effective date, and do 
not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See also VAOPGCPREC 
3-2000 and 7-2003.  The newly published criteria for the 
spine and IVDS offer substantive revision and are seen as 
more favorable to the appellant than the rating provisions 
previously in effect.  Bernard v. Brown, 4 Vet. App. 384 
(1993), see also VAOPGCPREC 3-00.  

Deleted were comparative terms such as "pronounced" and 
"severe" that existed in the former criteria for IVDS, and 
with regard to the spine adding objective and quantifiable 
criteria, primarily limitation of motion in specific or 
combined degrees of motion for the spine to permit more 
consistent evaluation rather than the imprecise adjectival 
terms such as "sight" or "moderate".  However, the revised 
criteria cannot be applied earlier than their effective date, 
which in this case is in late September 2002 for IVDS and 
late in September 2003 for the spine criteria.  
They would apply to the portion of the appeal period from 
November 1, 2003.  Bernard, supra. and VAOPGCPREC 3-00.  

The criteria for IVDS offer the highest evaluation for the 
manifestations reported on the examinations relevant to this 
claim.  As a result of the RO rating decision in October 
2005, the veteran's lumbar spine disability is rated as 60 
percent disabling from November 1, 2003.  For the period, a 
rating in excess of 60 percent is not warranted under any 
other potentially applicable rating scheme.  For example, 
there is no reference to complete bony fixation (ankylosis) 
in the February 2004 or August 2005 VA examinations or 
contemporaneous outpatient reports or private treatment 
records.  The current rating scheme for the spine provides a 
100 percent evaluation for ankylosis of the entire spine and 
a 50 percent rating for unfavorable ankylosis of the 
thoracolumbar spine.  

The revised rating scheme effective on September 23, 2002, 
provides that IVDS is evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Note (1): 
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  

Also pertinent to the evaluation of IVDS is VAOPGCPREC 36-97 
wherein it was noted that IVDS involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury.  Where less than the maximum 
evaluation under Diagnostic Code 5293 is based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even where the rating 
corresponds to the maximum rating under another applicable 
diagnostic code pertaining to limitation of motion.

Under the new general rating formula for the spine effective 
in September 2003, a 40 percent evaluation is provided for 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent evaluation is provided 
where forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion is not greater than 120 degrees or 
muscle spasm or guarding severe enough to result in abnormal 
gait or spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  A 10 percent evaluation is provided 
where forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees, or the 
combined range of motion is greater than 120 degrees but not 
greater than 235 degrees, or muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis, or vertebral body fracture with the loss of 50 
percent or more of the height.  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine it is 240 degrees.  

Here, the 60 percent evaluation provided for incapacitating 
episodes is not the more plausible alternative evaluation for 
IVDS based on the narrative from the 2004 and 2005 
examinations.  It was stated on the 2005 examination that the 
veteran did not have incapacitating episodes in the previous 
twelve month period and there was no reference to such 
episodes in the contemporaneous private reports through mid 
2003, or the VA examination early in 2004 where it was noted 
the veteran was employed as a computer specialist.  The VA 
examination early in 2003 was also unremarkable for a 
description of such episodes. 

From the standpoint of a higher evaluation, presumably a 
higher combined schedular evaluation if the revised rating 
scheme is given a logical reading, the Board notes that from 
November 1, 2003 the veteran has a combined evaluation of 80 
percent based upon the 60 percent evaluation for the IVDS 
rating for the lumbar spine and five independent 10 percent 
evaluations.  He also receives a TDIU rating of 100 percent 
for this period which apparently does not foreclose 
considering a higher schedular evaluation for his lumbar 
spine disability.  VAOPGCPREC 6-99.  

To apply the alternative rating scheme based upon chronic 
orthopedic and neurologic manifestations would require that 
the combined rating for orthopedic and neurologic 
manifestations, at a minimum, exceed the evaluation for 
incapacitating episodes and then provide a higher rating 
overall when combined with all other ratings.  Furthermore, 
as defined, chronic orthopedic and neurologic manifestations 
means orthopedic and neurologic signs and symptoms are 
present constantly, or nearly so.  There is no doubt 
regarding the presence of orthopedic symptoms as reflected in 
the VA outpatient reports through 2005, although unlike the 
two comprehensive examinations they do not offer complete 
ranges of motion for rating purposes.  The records show the 
veteran received epidural injections for the complained of 
lower back pain.

The Board observes that for this period the veteran met the 
20 percent evaluation with more limited motion in forward 
flexion to 55 degrees in 2005 when the additional loss of 
motion with repetition was considered.  Neurologically he had 
equal deep tendon reflexes, negative straight leg raising, 
normal skin sensitivity to pinprick and he was able to tip-
toe and stay on his heels, although he had a left leg limp.  
Forward flexion was 70 degrees on the 2004 examination and on 
that examination he would not have met the 20 percent 
evaluation based on the forward flexion attained or the 
combined range of motion in all planes which was well beyond 
120 degrees.  Neurologically, the situation was essentially 
the same on both examinations.  

The sciatic nerve would be the most appropriate neurologic 
diagnostic code and it offers the highest incremental 
ratings.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520, 
providing ratings from 10 to 60 percent based upon the degree 
of incomplete paralysis, or the presence of complete 
paralysis for the highest incremental rating of 80 percent.  
Here, the record shows radicular pain in the left lower 
extremity but it does not show marked atrophy.  Equal muscle 
mass in the lower extremities is routinely reported in the 
outpatient records and the Board finds this outweighs the 
single reference to atrophy of the left calf in May 2005.  In 
any event the extent of the atrophy was not characterized in 
that report.  Furthermore in August 2005 it was noted that 
radiculopathy was doubted based on the normal 
electrodiagnostic testing.  The private reports through mid 
2003 did not report any muscle atrophy in the left lower 
extremity and the VA examination in January 2003 was also 
pertinently unremarkable which presents an essentially 
consistent record as to the extent of neurologic 
manifestations.  

The rating scheme for the peripheral nerves instructs that 
where impairment is wholly sensory the rating is at most the 
moderate degree for the sciatic nerve unless there is 
peripheral neuritis or neuralgia diagnosed which allows for 
ratings up to severe incomplete paralysis, with marked muscle 
atrophy.  For the sciatic nerve the unilateral ratings are 40 
and 60 percent respectively for moderately severe and severe 
incomplete paralysis.  Since sciatic neuritis is not 
diagnosed and marked atrophy is not reported the rating for 
the neurology component would not be more than moderately 
severe which would take into account the left-side limp.  See 
38 C.F.R. §§ 4.123, 4.124a.  The Board has noted the 
representative's argument for a higher rating based on this 
method of evaluating IVDS.  However, when these orthopedic 
and neurologic ratings for IVDS are combined with the 
veteran's other ratings as provided in the rating scheme, 
there is no benefit to the veteran in the overall rating on a 
schedular basis with application of the bilateral factor.  
See 38 C.F.R. § 4.25 providing the individual ratings (40 and 
20 under Diagnostic Codes 8520 and 5243 respectively) and 
five 10 percent evaluations that when combined are rounded to 
80 and equal the current combined evaluation based on 
individual ratings of 60 and the five separate 10 percent 
evaluations as reflected in the October 2005 rating decision.  

The recent VA examination did address additional functional 
loss due to pain, and the veteran is assigned the evaluation 
more nearly approximated for the orthopedic component for 
IVDS, which took into account consideration of an additional 
evaluation under DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Thus in light of the record, the Board concludes 
that a preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2006).  The benefit of the doubt rule is 
inapplicable where as here the evidence clearly preponderates 
against an increased schedular evaluation.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the condition of the low back has 
required frequent hospitalization, or that that it markedly 
interferes with employment so as to render impractical the 
application of the regular schedular standards.  The veteran 
currently receives an individual unemployability rating based 
on his service-connected disabilities, which recognizes 
interference with employment.  Furthermore, the percentage 
evaluation he receives for his lumbar spine disability 
recognizes a substantial impairment of the low back.  

Accordingly, an extraschedular evaluation is not warranted. 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996)(When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  




ORDER

Entitlement to an initial evaluation for a lumbar spine 
disability in excess of 60 percent from November 1, 2003 is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


